Citation Nr: 1503952	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral shoulders.  

2.  Entitlement to an increased rating for DJD of the lumbar spine, currently evaluated as 10 percent disabling, to include entitlement to separate compensable initial ratings for lumbar radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2010 and May 2014 of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision of September 2010, service connection for DJD of the bilateral shoulders was denied.  By rating decision of May 2014, an increased rating for DJD of the lumbar spine was denied.  A statement of the case was then issued in August 2014 and a timely substantive appeal filed that same month.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (VLJ) at a Travel Board hearing in July 2014 as to all of the matters noted above.  A transcript of that hearing is of record and associated with the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that while on active duty, he injured his shoulders while removing a manifold from a diesel engine.  He claims to have had bilateral shoulder difficulties since that time.  

A remand is necessary in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

During the Veteran's July 2014 Travel Board hearing, the Veteran testified that he was seen shortly after service for his bilateral shoulder complaints.  He related that he was seen privately for this disorder, but none of those private records are still available, as the physicians are deceased or retired, and the records are unavailable.  However, he also testified that in 1971, within a year of service discharge, he worked for VA in Beckley, West Virginia, and he may have been treated at that facility at that time.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2. 611, 613 (1992).  Since the Veteran indicates that he may have received treatment for his bilateral shoulders shortly after service discharge, the AMC must seek to obtain and associate with the claims file any and all VA treatment records from the Beckley, West Virginia VA Medical Center.  

Regardless of whether the above-noted additional VA treatment records are received, since the September 2010 is found by the Board to have improperly ignored the Veteran's statements of continuing shoulder complaints since service, the Veteran should be provided with a new VA examination by another appropriate examiner to determine whether his bilateral DJD of the shoulders is related to active service.  

With respect to his increased rating claim, the Veteran testified that although he had received a VA examination shortly before his Travel Board hearing, he believed it to be inadequate.  He also stated that his lumbar spine had worsened since that time.  He also claimed that he had radiculopathy (radiating pain down each leg) at the time of his July 2014 VA examination, but the examiner did not report it.  It is important to note that although the Veteran is stating that he reported these complaints at the time of his examination, no EMG or nerve conduction studies were performed in this regard.  Note (1) under DCs 5235 to 5243 provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  It cannot be ascertained at this point if he does have lumbar radiculopathy, or if the condition is mild, moderate, moderately severe, or severe.  Therefore, in order to give the Veteran every opportunity to substantiate his claim, the Board finds that he should be examined to determine whether he has lumbar radiculopathy that warrants separate compensable ratings.  See 38 C.F.R. § 4.124a.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, to include any VA medical records from 1971 from the VAMC Beckley, West Virginia, that may have come into existence since 
the time the claims file was last updated by the RO/AMC.  

2.  Whether or not additional records in connection with the claim for service connection for DJD of the bilateral shoulders are located, the Veteran should be provided a VA examination by an appropriate examiner, other than the September 2010 VA examiner, to assess the nature and etiology of his bilateral shoulder disorder.  Any indicated studies should be performed.  The examiner should review the results of any studies prior to completing the examination report.  The examination report should include a discussion of the Veteran's documented medical history and lay statements.  The examiner should then provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral shoulder disorder is due to or a result of the Veteran's active service.  

A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  The Veteran should additionally be provided a VA examination of the lumbar spine by an appropriate examiner who has not previously examined him.  All indicated studies should be performed.  

The examiner should report the range of motion measurements for the thoracolumbar spine in degrees. He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during any flare-ups. All limitation of function must be identified.  The examiner should be asked whether the Veteran has ankylosis of the thoracolumbar spine and if so, whether it is favorable or unfavorable.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should also consider whether the Veteran has radiculopathy that is related to his service-connected lumbar spine disorder.  If it is determined that he does have lumbar radiculopathy related to his DDD/DJD of the lumbosacral spine, the examiner should determine which nerve(s) is/are affected and whether the disability(ies) is/are mild, moderate, moderately severe, or severe in degree.  

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




